DETAILED ACTION
Response to Amendment
This Final office action regarding application number 16/262,481, filed January 30, 2019, is in response to the applicants’ arguments and amendments filed on December 20, 2021. Claims 1, 10, and 19 have been amended, Claims 1-3, 5-12, and 14-20 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments have overcome some of the objections and rejections previously set forth in the Non-Final Office Action mailed September 23, 2021. Applicants amendments to claims 1, 10, and 19 have been deemed sufficient to overcome the previous 35 USC 103 art rejection through the inclusion of “determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone” as supported by the specification in at least paragraphs [0037] and [0076], however as this changes the scope of the claim new art rejections have been made based on the change in scope of the previously rejected claims. Additionally, applicant’s arguments filed April 29, 2021 have been fully considered but they are not fully persuasive for the reasons seen below. All 

Regarding the 101 rejection, on page 12 of the applicants’ arguments, the applicant argues that “The present invention is not an abstract idea and amounts to more than routine and conventional activities performed by a generic computer. Indeed, it is respectfully submitted that the present claimed subject matter describes a non-conventional and non-generic ordered combination of limitations that provide the inventive concept.”, the examiner respectfully disagrees with the applicant. The claims as currently written simply define an abstract idea that is being accomplished using generic computer components, the limitations when taken individually as when considered as a whole amount to no more than instructions to apply the abstract idea using generic computer components and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Regarding the 101 rejection, on page 12-13 of the applicants’ arguments, the applicant argues that “Appellant respectfully submits that the Examiner has not complied with the new guidelines and that the present claims do in fact recite elements that integrate the exception into a practical application and are patent eligible. The elements recited in the present independent claims provide for a practical application validating routes between road objects for safety of the vehicles and trouble-free navigation. … to achieve a technical solution and provide and improvement in a technological field”, the examiner respectfully disagrees with the applicant. For example, looking at claim 1, claim 1 provides the steps of obtaining map-

Regarding the 101 rejection, on page 13-15 of the applicants’ arguments, the applicant argues that “Therefore, as in Bascom, the claimed invention would also pass the Step 2B of the test because the "ordered combination" of the steps of the independent claims goes well beyond merely an abstract concept of organizing information. In other words, the claims are drawn to subject matter which, when considered as a whole, is NOT drawn merely to an abstract idea, law of nature, natural principles, natural phenomena and/or natural products.” and “The alleged abstract idea that is proposed in the Office Action does not accurately reflect the claimed invention and, in addition, amounts to a substantial over-simplification. As in Bascom, in this matter before the USPTO, Appellant's claims carve out an ordered combination. The mechanism operates to achieve a solution. The inventive concept of the claimed invention may be found in the ordered combination of claim features that transforms the abstract idea of processing information without preempting the individual steps in the claims.”, the examiner respectfully disagrees. In BASCOM step 2B of the analysis determined that when considered as a whole, the additional elements set forth a non-generic arrangement of the additional elements that was essential to enabling the customizable filtering features specific to each end user, thus illustrating the inventive concept.  Contrary to that claim set, the instant application’s claims merely illustrate storing software on a device that is generically networked and capable of accessing networked devices.  When considering the processor and memory as a whole, while also considering the description in the specification, the additional elements when considered both individually and as a whole set forth a generic computer with data storage and devices that merely applies the abstract concepts for gathering data, applying rules, making determinations, presenting results, updating and registering data, i.e. storing, and sending data and does not illustrate and inventive concept that is essential to enable the execution of the claimed methodology, as was the case in BASCOM.

Regarding the 101 rejection, on pages 15-16 of the applicants’ arguments, the applicant argues that “Appellant respectfully submits that since the Alice decision, the CAFC has recognized that a technical solution to a technological problem is relevant to the standard for patent eligibility under 35 U.S.C. § 101. Since Alice, the CAFC has acknowledged "technology" and, likewise, has considered technological improvement or technological solution important aspects to patent eligibility under § 101, when applying the Supreme Court's Alice two-step framework in DDR, Enfish, Bascom, McRO, Amdocs, Thales, and Visual Memory.”, the examiner respectfully disagrees. First, it is noted that Appellant’s Specification makes no mention of a technological or technical improvement.  As seen in MPEP § 2106.04(a)(I), in Enfish, “[i]t was the specification’s discussion of the prior art and how the invention improves the way the computer stores and retrieves data in memory in combination with the specific data structure recited in the claims that provided eligibility.”  MPEP § 2106.05(a) further states, “If it is asserted that the invention improves upon conventional functioning of a computer or upon conventional technology or technological processes, a technical explanation as to how to implement the invention should be present in the specification.”  Again, while Appellant’s Specification provides a brief summary of autonomous vehicles it provides no specific prior art that the instant application is improving upon and provides no evidence of an intended technical or technological improvement.  Second, the processing elements in the claims are recited at a high level of generality.  There is no improvement in a computer-related technology.  The Examiner points out that the steps of searching, determining, and validating speak to the abstract ideas.  Alone, this is insufficient to convey significantly more than the abstract ideas.  Providing a user with map items and determining if a specific map link is among the links available to them and validating a route between two points could be performed by hand or in the mind of a human user.  There is no specific technological improvement or 


Regarding the 101 rejection, on page 16 of the applicants’ arguments, the applicant argues that “In Berkheimer v. HP Inc., (Fed. Cir. Feb. 8, 2018) the CAFC held that a claim is patentable even when it is abstract under Step 1 of Alice if it recites steps that support technical improvements described in the specification and as long as the claim is not "well-understood, routine, or conventional". Berkheimer further states that just because something can be shown in the prior does not mean that it is well-understood, routine, or conventional.”, the examiner respectfully disagrees. Per the Berkheimer memo, the examiner is required to provide evidence when the 2B analysis of the rejection relies upon section 2106.05(d) and treats the elements as well-understood, routine and conventional activities.  The final rejection addresses the additional elements under step 2B and explicitly recites that the additional elements are recited at a high level of generality and are recited as performing generic computer functions routinely used and as merely applying the concepts considered abstract with a generic computerized system. The claims recite only generic computer elements for transmitting information over a network and for sending, receiving storing and displaying information, all done through a generically recited interface and network. The interpretation that the elements are well-understood, routine and conventional is supported in the rejection by the citation to the specification on pages 13-14 of the instant application which describes a plurality of processors or computer component that are capable of merely executing the claimed logic.  The MPEP 
Overall the arguments have been fully considered but are not persuasive and it is maintained that the claims are directed to an abstract idea without significantly more.


Regarding the 101 rejection, on page 16 of the applicants’ arguments, the applicant argues that “The present claims transform an abstract idea into patent-eligible subject matter because the claims go well beyond simply instructing the one of ordinary skill to implement the abstract idea with routine, conventional activity.”, the examiner respectfully disagrees. 
The claims as currently written simply define an abstract idea that is being accomplished using generic computer components, the limitations when taken individually or when considered as a whole amount to no more than instructions to apply the abstract idea using generic computer components and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.

Applicant’s arguments with respect to claim(s) 1, 10, and 19, specifically regarding the references teaching “determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone; and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel.”, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Regarding the 103 rejection, on page 19 of the applicants’ arguments, the applicant argues that “Applicants submit that Tanimoto further fails to teach or suggest validating the one or more routes between at least the first road object and the second road object, based on the result”, the examiner respectfully disagrees with the applicant. 
Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. 
The examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route, as defined in paragraph [0092] of the specification of the instant application. Tanimoto teaches that when a destination is reached along a searched route the route is deemed valid by the applicants own definition and a guided route is formed, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). 
Furthermore, the secondary reference Gdalyahu is included as it teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process. See detailed rejection below.

Regarding the 103 rejection, on page 20 of the applicants’ arguments, the applicant argues that “Moreover, absent the present application as a template, one of ordinary skill in the art would not have been motivated to turn to Gdalyahu in an attempt to remedy any deficiency of Tanimoto.”, the examiner respectfully disagrees with the applicant.The classification scheme of Tanimoto cites G01C21/3446 Detail of route searching algorithms and G01C21/32 Structuring or formatting of map data, Gdalyahu also cites G01C21/32 in its classification scheme and it additionally cites G01C21/34. One of ordinary skill in the art who was attempting to remedy a deficiency of Tanimoto would know to search the classification scheme cited by the document and related classifications. 

Regarding the 103 rejection, on page 21 of the applicants’ arguments, the applicant argues that “Newson fails to remedy the noted deficiencies of Tanimoto.”.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5-12, and 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Regarding claim 1, claim 1 is to an apparatus claim comprising a memory and a processor (thus the claim is to an apparatus Step 1: yes).
Under Step 2A - Prong 1:
Claim 1 recites the abstract concept of searching for connected links, determining if a second link is among the searched links, validating the route, and determining if the road objects are part of a speed funnel. This abstract idea is described in at least claim 1, “search for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determine whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validate the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; and determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone“ are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “search for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determine whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validate the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; and determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed a non-transitory memory and at least one processor). That is, other than reciting “at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions” language, “search for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determine whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validate the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; and determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”  in the context of this claim encompasses the user mentally searching for connected links, checking if those links contain a destination, validating if the routes are connected, and determining if the links are related to a speed funnel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. The claim recites the additional steps of “obtain at least a first map matching link” and “generating an alert”, both of these steps are considered to be insignificant extra solution activity in the form of data gathering and data output (See MPEP 2106.05(g)). The claim recites also additional elements – at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to perform both obtaining, searching, determining and validating steps. The computer hardware 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “at least one non-transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. In addition to the claim recites “obtain a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object” which is considered pre-solution activity data gathering (See MPEP 2106.05(g)). Further the claim recites “generate on a user interface, a notification” which is only considered to be further extra solution activity.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 1 is not patent eligible.

Regarding claims 2-3, and 5-9; the listed claims are dependent claims and include all of the limitations of claims 1 and only further define the mental process of the independent claim. 

Regarding claim 10, claim 10 is to a method claim comprising the steps of obtaining, searching, determining, validating, and determining (thus the claim is to an apparatus Step 1: yes).
Under Step 2A - Prong 1:
Claim 10 recites the abstract concept of searching for connected links, determining if a second link is among the searched links, validating the route, and determining if the road objects are part of a speed funnel. This abstract idea is described in at least claim 10, “searching by the processor, for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining by the processor, whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating by the processor, the connectivity of the one or more routes between at least the first road object and the second road object, based on the result;  determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone“ are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
The limitations of “searching by the processor, for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining by the processor, whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating by the processor, the connectivity of the one or more routes between at least the first road object and the second road object, based on the result;  determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed a non-transitory memory and at least one processor). That is, other than reciting “by a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “searching by the processor, for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining by the processor, whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating by the processor, the connectivity of the one or more routes between at least the first road object and the second road object, based on the result;  determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”  in the context of this claim encompasses the user mentally searching for connected links, checking if those links contain a destination, validating if the routes are connected, and determining if the links are related to a speed funnel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. The claim recites the additional steps of “obtaining … a first map matching link” and “generating an alert”, both of these steps are considered to be insignificant extra solution activity in the form of data gathering and data output (See MPEP 2106.05(g)). The claim recites also additional elements – a processor. The computer hardware in the claimed steps is recited at a high-level of generality (See MPEP 2106.05 and Background of instant specification [0016]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. In addition to the claim recites “obtain a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object” which is considered pre-solution activity data gathering (See MPEP 2106.05(g)). Further the claim recites “generating an alert on a user interface” which is only considered to be further extra solution activity.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Claim 10 is not patent eligible.

Regarding claims 11-12, and 14-18; the listed claims are dependent claims and include all of the limitations of claim 10 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea. 

Regarding claim 19. claim 19 is to an apparatus claim comprising a memory and a computer (thus the claim is to an apparatus Step 1: yes).
Under Step 2A - Prong 1:
Claim 19 recites the abstract concept of searching for connected links, determining if a second link is among the searched links, validating the route, and determining if the road objects are part of a speed funnel. This abstract idea is described in at least claim 19, “searching for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone “ are considered to be mental process steps. The identified claim limitation(s) that recite(s) an abstract idea fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. 
“searching for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. the claimed a non-transitory memory and computer). That is, other than reciting “non-transitory computer readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “non-transitory computer readable storage medium” language, “searching for one or more downstream links in downstream of the first map-matched link, based on a plurality of first link attributes of the first map-matched link; determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result; validating the connectivity of the one or more routes between at least the first road object and the second road object, based on the result; determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone”  in the context of this claim encompasses the user mentally searching for connected links, checking if those links contain a destination, validating if the routes are connected, and determining if the links are related to a speed funnel. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
Under Step 2A - Prong 2:
This judicial exception is not integrated into a practical application. The claim recites the additional steps of “obtaining at least a first map matching link” and “providing an alert”, both of these steps are considered to be insignificant extra solution activity in the form of data gathering and data output (See MPEP 2106.05(g)). The claim recites also additional elements – at least one non-transitory computer readable storage medium to perform both obtaining, searching, determining and validating steps. The computer hardware in the claimed steps is recited at a high-level of generality (See MPEP 2106.05 and Background of instant specification [0016]). Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “non-transitory computer-readable storage medium” to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. In addition to the claim recites “obtaining at least a first-map-matched link” which is considered pre-solution activity data gathering (See MPEP 2106.05(g)). Further the claim recites “providing an alert” which is only considered to be further extra solution activity.  Mere instructions to apply an 

Regarding claim 20; the listed claim is a dependent claim and include all of the limitations of claim 19 and only further define the mental process of the independent claim. These further limitations are considered mental process steps without significantly more elements to the abstract idea. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-6, 8-15, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (U.S. Patent 6,263,277 B1) in view of Gdalyahu (U.S. Application No 20170336792 A1) and further in view of Schutzmeier (US-20200042807).

Regarding claim 1, Tanimoto teaches a system for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the system comprising:
search for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”)
determine whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validate the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311)
Tanimoto does not explicitly teach a system comprising: at least one non transitory memory configured to store computer program code instructions; and at least one processor configured to execute the computer program code instructions to obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object, and generating an alert on a user interface indicating 
However, Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a destination, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: at least one non-transitory memory configured to store computer program code instructions (Para [0450] “Memory 1415 may be a non-transitory memory, such as a flash memory, a random access memory, etc.”)
“Memory 1415 may be configured to store data, such as computer codes or instructions executable by a processor”) 
to obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. … Further, system 100 may analyze the collected data and issue warnings and/or alerts to vehicle occupants based on the analysis of the collected data. Additional details regarding the various embodiments that are provided by system 100 are provided below.”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information).
Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).
However, Tanimoto does not explicitly teach determining that a plurality of road objects are related to a speed funnel. 
Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel). 
Tanimoto and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).

Regarding claim 2, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
the one or more downstream links comprise a first downstream link and a plurality of second downstream links in sequence (Col 8, lines 14-17, ”when the destination is reached using links of a certain class, the routes of each class obtained in the searches from the starting point side and the destination side are sequentially connected to obtain the guided route.”)
to search for the one or more downstream links, the at least on processor is further configured to: search for the first downstream link based on the first link attributes (Col 8, line 1-5, “a route search is performed using links of the same class as the functional class FC of the link to which the start point belongs, from the start point toward the destination”, here the first link attributes are being defined within the functional class of the link)
and iteratively search for the plurality of second downstream links, based on a plurality of second link attributes of a respective preceding link of each of the plurality of second downstream links (Col 8, line 1-14, “Therefore, in the process of the second route searching method: (1) a route search is performed using links of the same class as the functional class FC of the link to which the start point belongs, from the start point toward the destination, until a higher class link is reached; (2) a similar route search is performed using links of the same class as the functional class FC of the link to which the destination belongs, from the destination toward the start point, until a higher class link is reached; (3) the node of the higher class link reached in the search from the starting point is set as the new starting point, and the node of the higher class link reached in the searches from the destination is set as the new destination; (4) the above described processes are repeated by using the new starting and destination points”, the “iteratively search” process is described here by searching for a link using its functional class as “link attributes” and repeating the process using the functional class of each previous link of the new start point).

Regarding claim 3, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claims 1 and 2, Tanimoto further teaches 
the plurality of second link attributes comprise a functional class of the respective preceding link of the plurality of second downstream links (Col 1, lines 61-66, “According to the present invention, the above mentioned objects can be attained by a method of route searching comprising the steps of: (1) producing map information by storing link information, including the nodes on both ends of a link, the link length, the speed limit in the link, and the functional class of the link”)
a link start location and a link end location of the respective preceding link of each of the plurality of second downstream links (Col 1, lines 61-66, “including the nodes on both ends of a link”, the nodes here are defining the start and end location of each link)(Col 3, lines 3-5, “a road is indicated by a set of nodes, each of which is represented by longitudinal and latitudinal coordinates.”)
“Reference numeral 13 denotes a vehicle position detector for calculating the absolute vehicle position (its latitude and longitude). This is accomplished by using an orientation sensor, such as a vibrating gyroscope, to detect the vehicle's traveling direction”, here the combination of a latitude and longitude with vehicle heading direction allow a downstream direction to be determined)(Col 3, lines 12-21, “The road data contains the road name and the link IDs constituting the road. For a road network such as shown in FIG. 3, the road data of Road 2 can be expressed as shown in FIG. 2. The link data (Link Data), as shown in FIG. 2, contains (1) the node IDs (NDPT11, NDPT12) at both ends of the link, (2) the link length, D.sub.L, (3) the speed category, SC, specifying the speed limit in the link, (4) the functional class, FC, of the link, (5) one-way traffic information, (6) the number of lanes, (7) whether or not the link has a toll, and other such data.”, the described invention outlines a number of data points describing the features of each link of a road and the above mentioned other such data could feasibly include the heading data calculated from the change in latitude and longitude of the start and end points of each link); and a link length of the respective preceding link of each of the plurality of second downstream links (Col 1, lines 61-66, “including the nodes on both ends of a link, the link length”).

Regarding claim 5, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
to generate the route data, the at least one processor is further configured to identify at least one start link as the first map-matched link (Col 2, lines 7-13, "a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs until a higher class link is reached") 
and identify at least one end link as the second map-matched link (Col 8, lines 5-9, “a similar route search is performed using links of the same class as the functional class FC of the link to which the destination belongs”).


Regarding claim 6, claim 6 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Regarding claim 8, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Gdalyahu further teaches 
to obtain at least the first map-matched link and the second map-matched link, the at least one processor is further configured to: cluster a plurality road object observations, based on an observation type, a location and a heading of each of the plurality of road object observations to generate at least one cluster (Para [0024], “In some embodiments, a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a corresponding road segment; update an autonomous vehicle road navigation model relative to the corresponding road segment to include the at least one identifier associated with the landmark”) 
“Thus, in some cases, distinguishing between certain recognized landmarks may be difficult based on comparisons based solely on landmark size, shape, type, indexed location, etc. To further aid in identifying one or more recognized landmarks from within images captured of a vehicle's environment, a group of two or more landmarks may be designated as a super landmark. Such a super landmark may offer additional characteristics that may aid in identifying or verifying one or more recognized landmarks (e.g., from among the group of landmarks).”, here the use of landmarks is read to be the equivalent of “road object”, and the creation of a group of observations deemed a super landmark is the equivalent of “cluster”)(Para [0904], “A super landmark may be associated with one or more characteristics, such as distances between constituent landmarks, a number of landmarks in the group, an ordering sequence, one or more relative spatial relationships between the members of the landmark group, etc. Moreover, these characteristics may be used to generate a super landmark signature. The super landmark signature may represent a unique form of identifying the group of landmarks or even a single landmark within the group.”).

Regarding claim 9, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Gdalyahu further teaches each of at least the first road object and the second road object is one of a road sign, a physical divider, road markings, a bollard, a cone, a road barrier, a guardrail, or a broken down vehicle (Para [0023], “The at least one navigational constraint may include at least one of a barrier, an object, a lane marking, a sign, or another vehicle”)(Para [0025], "The at least one identifier may be determined based on the landmark being identified as one of a plurality of landmark types. The landmark types may include a traffic sign. The landmark types may include a post. The landmark types may include a directional indicator. The landmark types may include a rectangular sign.")(Para [0025], "The landmark may include at least one of a directional sign, a traffic sign, a lamppost, a road marking, and a business sign").

Regarding claim 10, Tanimoto teaches method for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the method comprising:
searching for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
based on a plurality of first link attributes of the first map-matched link (Col. 2, lines 8-14, “a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”)
determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validating the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311).
Tanimoto does not explicitly teach a method using at least one processor, obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object, and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel. 
However, Tanimoto teaches method for searching out the optimal route between a starting point and a destination (Fig 11, item 30). As a part of this route searching method Tanimoto teaches associating the start point with a road link (Col 2, lines 9-12, “performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: at least one processor configured to execute the computer program code instructions (Para [0450] “Memory 1415 may be configured to store data, such as computer codes or instructions executable by a processor”) 
obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. … Further, system 100 may analyze the collected data and issue warnings and/or alerts to vehicle occupants based on the analysis of the collected data. Additional details regarding the various embodiments that are provided by system 100 are provided below.”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).
However, Tanimoto does not explicitly teach determining that a plurality of road objects are related to a speed funnel. 
Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel). 
Tanimoto and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).


Regarding claim 11, claim 11 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Regarding claim 12, claim 12 is similar in scope to claim 3; therefore it is rejected under similar rationale.

Regarding claim 14, claim 14 is similar in scope to claim 5; therefore it is rejected under similar rationale.

Regarding claim 15, claim 15 is similar in scope to claim 6; therefore it is rejected under similar rationale.

Regarding claim 17, claim 17 is similar in scope to claim 8; therefore it is rejected under similar rationale.

Regarding claim 18, claim 18 is similar in scope to claim 9; therefore it is rejected under similar rationale.


Regarding claim 19, Tanimoto teaches a system for validating connectivity of one or more routes between at least a first road object and a second road object (see at least Col 3, lines 10-12, Col 5, lines 40-44 and Figs. 1-3 & 11), the operations comprising:
searching for one or more downstream links in downstream of the first map-matched link (Col 3, lines 10-12 “The map data structure, as shown in FIG. 2, contains a list of roads, road data for each road, and link data of each link in the road. The road data contains the road name and the link IDs constituting the road.”, the combination of map data structure with link data for each road is read to be “map-matched link”)
based on a plurality of first link attributes of the first map-matched link (Col. 2, lines 8-14, “a method of route searching further comprising the steps of: (1) performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”, here the phrasing from the starting point towards the destination is interpreted to be analogous to “downstream”)
determining whether the second map-matched link is one among the one or more searched downstream links, to obtain a result (Col 5, lines 40-44, “Then, the node n is checked to see if it is the destination G (Step 105). If it is the destination, the route search process proves successful (Step 106).”)(Fig 11, Item 304, “Destination Reached? Yes or No”)
validating the connectivity of one or more routes between at least the first road object and the second road object, based on the result (Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”, the examiner notes that a route is deemed valid when the start and end point are identified as being located on the same route or connected, as defined in paragraph [0092] of the specification of the instant application)(Fig 11, item 311)
Tanimoto does not explicitly teach a computer program product comprising at least one non-transitory computer readable storage medium having stored thereon computer executable program code instructions which when executed by a computer, cause the computer to carry out operations; obtain at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel. 
“performing a route search from the starting point towards the destination by using links of the same functional class as the functional class of the link to which the start point belongs”), which is interpreted to be analogous to a map-matched link. Tanimoto further teaches, validating the route between the first map-matched link and a second map matched link in the form of a destination, this can be seen in Figure 11 of Tanimoto items 304 and 311(Tanimoto, Col 8, lines 48-53, “When the destination is finally reached at step 304, the stored routes of each class from the side of the start point (S(5), S(4), S(3), S(2), S(1), and S(0)), and the stored routes of each class from the side of the destination (G(5), G(4), G(3), G(2), G(1), and G(0)), are sequentially connected to form the guided route”). The secondary reference Gdalyahu which teaches a system for autonomously navigating a vehicle has been included to further outline the map-matching process and include the use of road objects or landmarks in the map-matching process.
Gdalyahu teaches a system comprising: computer program product comprising at least one non-transitory computer readable storage medium having stored thereon computer executable program code instructions which when executed by a computer, cause the computer to carry out operations (Para [0450] “Memory 1415 may be a non-transitory memory, such as a flash memory, a random access memory, etc.”)
obtaining at least a first map-matched link corresponding to the first road object and a second map-matched link corresponding to the second road object (Para [0024], “a system for identifying a landmark for use in autonomous vehicle navigation may include at least one processor programmed to: receive at least one identifier associated with the landmark; associate the landmark with a road segment”) (Para [0052], "receive a first navigational map for use in autonomously controlling the vehicle, wherein the first navigational map is associated with a first road segment; determine at least a first autonomous navigational response for the vehicle along the first road segment based on analysts of the first navigational map; receive a second navigational map use in autonomously controlling the vehicle wherein the second navigational map is associated with a second road segment") (Para [0009], “The sparse map may include a polynomial representation of a target trajectory for the autonomous vehicle along the road segment; and a plurality of predetermined landmarks associated with the road segment”, here the system is teaching the use of landmarks/road objects in autonomous vehicle navigation including associating landmarks with road segments and obtaining maps associated with those road segments this is interpreted to be obtaining map-matched link/road segment associated with a first road object/landmark)
and generating an alert on a user interface indicating an automatic conversion from an autonomous mode to a manual mode in a vehicle prior to the roadwork zone based on the determined speed funnel (Paragraph [0314], “As discussed below in further detail and consistent with various disclosed embodiments, system 100 may provide a variety of features related to autonomous driving and/or driver assist technology. For example, system 100 may analyze image data, position data (e.g., GPS location information), map data, speed data, and/or data from sensors included in vehicle 200. System 100 may collect the data for analysis from, for example, image acquisition unit 120, position sensor 130, and other sensors. Further, system 100 may analyze the collected data to determine whether or not vehicle 200 should take a certain action, and then automatically take the determined action without human intervention. … Further, system 100 may analyze the collected data and issue warnings and/or alerts to vehicle occupants based on the analysis of the collected data. Additional details regarding the various embodiments that are provided by system 100 are provided below.”, here the system is shown to be capable of analyzing received information and taking automatic actions relating to that information, the examiner is interpreting this as including a transfer of control, and additionally the system is capable of issuing alerts based on this information).
Tanimoto and Gdalyahu are analogous art as they are both related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include the road object identification and sparse mapping technology in Gdalyahu in the route finding method of Tanimoto to improve the data integration of information received from multiple sensors commonly found on modern vehicles including cameras, GPS data, map data etc., therefore Gdalyahu proposes an improvement to the mapping and route finding system taught by Tanimoto (Gdalyahu, Para [003], ”The sheer quantity of data (e.g., captured image data, map data, GPS data, sensor data, etc.) that an autonomous vehicle may need to analyze, access, and/or store poses challenges that can in fact limit or even adversely affect autonomous navigation. Furthermore, if an autonomous vehicle relies on traditional mapping technology to navigate, the sheer volume of data needed to store and update the map poses daunting challenges.”).

Schutzmeier teaches a method for determining a road construction site for a motor vehicle including determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone (Paragraph [0012], “The determined actual speed identification can comprise information relating to a single traffic sign and or a plurality of traffic signs which form a speed funnel which represents a regulated sequence of speed restrictions which limit the permitted route-related maximum speed step-by-step in stages down to a target value.”, here the system is using a plurality of road objects in the form of traffic signs in order to determine a speed funnel). 
Tanimoto and Schutzmeier are analogous art as they are both related to methods and systems for vehicle navigation systems. 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include determining that the first road object and the second road object constitute a speed funnel prior to a roadwork zone of Schutzmeier in the route finding method of Tanimoto in order to improve route planning and the accurate calculation of travel time (Schutzmeier, Paragraph [0004], ”Discrepancies between the planning of the construction site and the actual situation on the road result in inaccuracies and errors in the real-time traffic information service based thereon. As a result, the location and time of the occurrence of construction sites are either not reported or are not correctly reported. The planning of a route and the calculation of the journey time are thereby hindered.”).

Regarding claim 20, claim 20 is similar in scope to claim 2; therefore it is rejected under similar rationale.

Claims 7 and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanimoto (U.S. Patent 6,263,277 B1) in view of Gdalyahu (U.S. Application No 20170336792 A1) further in view of Schutzmeier (US-20200042807) and further in view of Newson (U.S. Patent 9,582,539 B2).

Regarding claim 7, Tanimoto, Gdalyahu, and Schutzmeier teach the system as described above in claim 1, Tanimoto further teaches 
the at least one processor is further configured to search for the one or more downstream links in the downstream of the first map-matched link, based on a selection criteria (Col 8, lines 1-5, “a route search is performed using links of the same class as the functional class FC of the link to which start point belongs”, here the links being searched are using the “selection criteria” of belonging to the same functional class). 
However neither Tanimoto nor Gdalyahu teach a first condition that a sum total of link lengths is less than or equal to a threshold length and a second condition that heading difference between a pair of sequential link is less than or equal to a threshold range. 
Newson teaches a first condition that sum total of link lengths of the first map-matched link and the one or more searched downstream links is less than or equal to a threshold length (Col 2, lines 2-8, “In another embodiment, one or more of the identified routes may be removed if a distance between a particular point and a particular route or a distance between the direct distance and the total distance exceeds a predetermined, dynamic, or adaptive threshold.”)
and a second condition that a heading difference between each pair of sequential links among the first map-matched link and the one or more searched downstream links is less than or equal to a threshold heading range (Col 18, lines 31-45, “In an example embodiment, the number of candidate route segments and/or overall routes may be reduced as a path progresses. More particularly, the number of candidate route segments and/or overall routes may be reduced into a lesser number of more probable route segments and/or a single most likely route, respectively, as the path currently being taken is determined. For instance, if a driver begins on a path heading in a particular direction, route segments and overall routes that are consistent with that path may become more likely. On the other hand, candidate route segments and/or overall routes that differ from the path being selected may become increasingly unlikely. Therefore, in one embodiment, the number candidate route segments and/or routes may be decreased by disregarding route segments or routes that appear to be unlikely.”, in the above example it is read that if a driver begins on a path heading in a particular direction, route segments that differ significantly from that heading will be deemed unlikely and therefore discarded).
Tanimoto, Gdalyahu, and Newson are analogous art as they are all related generally to methods of vehicle navigation and route mapping.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the route finding and sparse mapping technology found in the combination of Tanimoto-Gdalyahu to include the conditions to disregard unlikely “Therefore, for a vehicle having a GPS sensor, multiple candidate streets and measurement noise may make it difficult to determine the specific street being traversed. That is, a street identified as being the closest to the sensed position data might not be the street in which the vehicle is or was traveling. Moreover, simply matching each noisy sensed location point to the nearest path or road may also result in unreasonable and unlikely routes.”).

Regarding claim 16, claim 16 is similar in scope to claim 7; therefore it is rejected under similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662